Citation Nr: 0912057	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC 
benefits) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for cause of death 
(cause of death benefits) under 38 U.S.C.A. § 1310.

3.  Entitlement to death pension benefits.

4.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1939 to March 
1945.  He died in November 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision, which denied 
the appellant's claims.  In a March 2007 rating decision, the 
appellant's claim for cause of death benefits was 
readjudicated.  

The issue of entitlement to DIC benefits is addressed in the 
REMAND section below and is REMANDED to the Appeals 
Management Center (AMC) for further action.


FINDINGS OF FACT

1.  The veteran died in November 2005, as the result of lung 
cancer and brain cancer.  

2.  The veteran's lung cancer and brain cancer were not 
incurred or aggravated by his military service; and did not 
manifest within one year of service separation.

3.  During his lifetime, the veteran was service connected 
for generalized anxiety disorder, rated as 70 percent 
disabling, migraine headaches, rated as 10 percent disabling, 
and total disability based on individual unemployability 
(TDIU).

4.  The veteran's service connected generalized anxiety 
disorder and migraine headaches did not cause or aggravate 
the veteran's lung cancer and brain cancer (which was his 
immediate cause of death), nor did the generalized anxiety 
disorder and migraine headaches cause or contribute 
substantially or materially to accelerate the veteran's 
death.

5.  Peptic ulcer disability, diabetes mellitus, Buerger's 
disease, and arthritis are not shown to have caused or 
contributed to the veteran's death, and are not related to 
service even if they had caused or contributed to the 
veteran's death, and may not be presumed to have been 
incurred during service.  

6.  The appellant's annual income was $11,088 at the time she 
submitted her claim for death benefits.  

7.  At the time of his death, the veteran did not have any 
pending claims and any decisions relating to his service-
connected disabilities had become final.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of death 
have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.  The criteria for VA death pension benefits have not been 
met. 38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 
3.203 (2008).

3.  The criteria for accrued benefits have not been met. 38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). The VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Quartuccio, supra.  

Failure to provide pre-adjudicative notice of any of the 
notice elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
appellant.  Id. at 889.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
cause of death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the appellant's cause of death claim, a 
January 2006 letter notified the appellant of her claim for 
cause of death and the evidence necessary to substantiate the 
claim.  However, this notice failed to address the second and 
third elements of Quartuccio.  The Board finds that such 
omissions have not prejudiced the appellant.  Specifically, 
the appellant submitted a March 2007 statement wherein she 
discusses the veteran's service-connected disabilities and 
alleges that the veteran died of numerous other disabilities 
in addition to the brain cancer and lung cancer listed on the 
veteran's death certificate.  The Board finds that the 
appellant had actual knowledge of the evidence necessary to 
substantiate her claim.  See Sanders, supra.  Further, any 
error on the second element of Hupp notice is harmless.  See 
Mayfield, supra.  

The January 2006 letter also provided the appellant with 
notice of her claim for death pension and the evidence needed 
to substantiate such a claim.  The notice admittedly was 
provided after adjudication of this claim.  Nevertheless, 
there has been no prejudicial error.  The appellant submitted 
a statement in January 2006 which indicated her monthly 
income and provided that she supported one dependent daughter 
and two minor grandchildren.  This is sufficient to show that 
the appellant had actual notice of what was necessary to 
substantiate her claim for death pension.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  See Sanders, supra.  

Finally, the appellant was not provided sufficient VCAA 
notice regarding her claims for accrued benefits.  However, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the veteran in substantiating her claim.  Wensch v. Principi, 
15 Vet.App. 362, 368 (2001).  In reviewing the issue of 
whether the veteran had any pending claims, the Board 
observes that the law and not the evidence is dispositive of 
the appellant's claim.  Valiao v. Principi, 17 Vet.App. 299 
(2003); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  
Therefore, any deficiencies in VCAA notice regarding this 
claim are moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran and the appellant have been 
obtained, to the extent possible.  The appellant's Social 
Security Administration (SSA) records have been associated 
with the file.  It is unclear whether the veteran was 
receiving either SSA disability benefits or retirement 
benefits.  However, the appellant has not indicated that 
these records are relevant to her claims.  The appellant has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Further examination or opinion is not needed on the cause of 
death claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service. This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Cause of Death Benefits

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran incurred 
peptic ulcers, diabetes, Buerger's disease, and arthritis 
during service, and these conditions contributed to his 
death.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran. 38 C.F.R. § 3.312(a) 
(2008).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Certificate of Death states that the veteran died of 
brain cancer and lung cancer on November [redacted], 2005.  The 
medical evidence does not show that the veteran's brain and 
lung cancers were incurred or aggravated by service.  These 
cancers did not manifest until many years after the veteran's 
discharge.  Therefore, no direct service connection can be 
established.  See Hickson, supra.  Further, presumptive 
service connection does not apply as the veteran's lung and 
brain cancers did not manifest within one year of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

During his life, the veteran was service connected for 
generalized anxiety disorder, rated as 70 percent disabling, 
and migraine headaches, rated as 10 percent disabling.  He 
was also in receipt of TDIU.  There is no competent medical 
evidence which indicates that these service-connected 
disorders were in any way related to the veteran's death.  
These disorders did not cause, aggravate or contribute 
substantially and materially to the veteran's death.  See 
Harvey, supra.  The appellant's own contentions in this 
regard do not constitute competent medical evidence as she is 
a layperson and is unable to opine on matters that require 
medical expertise.

Further, the appellant alleges that the veteran's peptic 
ulcer disorder hastened his death.  In January 1970, however, 
the veteran brought a service connection claim for a stomach 
condition, to include a peptic ulcer disorder, which was 
subsequently denied in a June 1970 rating decision.  At that 
time, the medical evidence did not reveal any relationship 
between ulcers and service.  In fact, service treatment 
records show that the veteran was specifically provided "GI 
clearance" after a March 1945 examination.  Further, the 
veteran was not diagnosed with this disorder until May 1970, 
nearly twenty five years after discharge.  No evidence has 
since been submitted to show that this disability was 
incurred during service. As such, this disorder was not 
incurred or aggravated in service and has not been shown to 
have hastened the veteran's death.  See Harvey, supra.  

With respect to the veteran's diagnosed diabetes mellitus, 
the record first indicates treatment during a September 1997 
VA appointment.  At this time, the veteran's diabetes 
mellitus was reported to be uncontrolled.  The veteran's 
service treatment records do not indicate any complaints or 
treatment of diabetes or symptoms related to diabetes 
mellitus.  VA records indicate that the veteran sought 
continued treatment of this disease from September 1997 to 
October 2002.  During a January 2003 VA examination, the 
examiner assessed the veteran with non-insulin dependent 
diabetes mellitus, among other disorders.  Further, at no 
time during this examination did the veteran contend, nor did 
the examiner opine, that his diabetes mellitus was related to 
his service.  Moreover, the veteran did not seek treatment of 
diabetes mellitus for nearly 50 years after separation from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  The Board finds 
that there is no showing of continuity of symptoms or that 
this disability hastened the veteran's death. See Harvey, 
supra.

Further, the appellant contends that the veteran suffered 
from arthritis due to a gunshot wound he sustained during 
combat service and Buerger's disease from in-service 
inhalation of smoke.  Post service medical records are silent 
as to diagnoses of Buerger's disease and arthritis.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a 
current disability, there can be no valid service connection 
claim).  Furthermore, a February 1945 service treatment 
record indicates that the veteran specifically denied being 
shot while in combat.  The service treatment records are 
silent as to any diagnosis of Buerger's disease.  

Even assuming that the veteran was diagnosed with these 
disabilities, the veteran's service treatment records are 
silent as to any complaints or treatment for these disorders.  
The service treatment records provide that the veteran was 
discharged from service in March 1945 due to his diagnosed 
anxiety disorder.  No other disorder was reported at that 
time.

The Board acknowledges that the appellant is competent to 
give evidence about what she observed; for example, she is 
competent to report that the veteran experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Aside from 
her inability to report on the etiology of the veteran's 
arthritis or Buerger's disease, she is also not competent to 
report on the events that occurred during the veteran's 
military service as she was born in April 1950, four years 
after the veteran was discharged from service.  

Accordingly, the Board finds that the alleged disorders, if 
existent, were not related to service and there is no 
evidence to show that they substantially and materially 
contributed to the veteran's death.  The veteran was service 
connected for general anxiety and migraine headaches, and 
received a TDIU.  His claim for service connection for a 
stomach condition, to include peptic ulcers, was denied.  The 
veteran never sought service connection for diabetes mellitus 
and the record does not support granting such a claim.  The 
record is silent as to diagnoses of peripheral nerve 
disorder, Buerger's disease, bronchitis, and arthritis.  The 
record does not support a finding that the alleged disorders 
caused or substantially contributed to the veteran's death.  
As such, service connection for the cause of the veteran's 
death is not warranted on a direct basis.  See Harvey, supra.

The Board has also considered the application of presumptive 
service connection. Where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and peptic ulcer disorder, 
diabetes mellitus, and certain organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. The veteran's disorders did 
not manifest within one year of separation from service.  The 
appellant cannot benefit from this presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




III.	Death Pension

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  In this case, the veteran had 
the required wartime service.  He served more than 90 days 
during World War II.  The surviving spouse of a veteran who 
meets the wartime service requirements will be paid the 
maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

The rates of VA death pension are published in Appendix B of 
the Veterans Benefits Administration Manual M21-1, and are 
given the same force and effect as if published in the Code 
of Federal regulations.  38 C.F.R. § 3.21 (2008).  When the 
appellant filed her claim for death pension in December 2005, 
the maximum annual pension rate (MAPR), as established by 
Congress, for a surviving spouse with no dependent children 
was $7,094.  See Veterans Benefits Administration Manual M21-
1, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.  At the time of her claim, the Social 
Security Data Form, dated in December 2005, reported that the 
appellant received $924 per month, or $11,088 per year. 

The appellant did not indicate that she had any medical 
expenses.  However, burial expenses may be excluded from 
income to the extent such burial expenses were not 
reimbursed.  See 38 C.F.R. § 3.272(h).  In this case, the 
appellant was granted benefits of $600 in burial benefits.  
The record reveals that the total burial expenses, in the 
amount of $5,917, were paid by burial insurance and the 
United Mine Workers of America (UMWA).   No further 
information was submitted to supplement her claim for burial 
benefits.  Because there is no evidence to the contrary, the 
income from burial insurance and the UMWA is considered 
countable income for VA purposes.  

Using the figures set forth above, none of which have been 
disputed by the appellant, her annualized countable income 
for death pension purposes exceeded $7,094, which was the 
2005 MAPR at the time of her application.

Additionally, in the appellant's original claim for death 
pension benefits, she listed as a dependent, a daughter born 
in November 1980.  In a January 2006 statement, the appellant 
claimed she supported her 25 year old disabled daughter and 
two minor grandchildren.  A birth certificate in the record 
corroborates the existence of the appellant's daughter and 
the record provides that the daughter was listed as a 
dependent to the veteran.  However, this daughter has reached 
the age of majority.  The record is silent as to whether the 
daughter is currently disabled and remains a dependent.  
Letters dated January 2006 and May 2007 from the RO requested 
further information regarding the appellant's dependents.  
The appellant failed to submit such evidence to support her 
claim.  Because the appellant has a duty to assist the VA in 
developing her claims, and due to the fact that the appellant 
has not furthered her claim by submitting evidence to 
establish that she has dependents, the Board will determine 
the appellant's annual income based upon her status as the 
veteran's spouse and will not include any dependents in the 
calculation for annual income.  Wood v. Derwinski, 1 Vet.App. 
190 (1991) (the duty to assist is not a one-way street and 
the appellant has a duty to assist and cooperate with VA in 
developing evidence).  

Accordingly, the Board must conclude that the appellant did 
not satisfy the threshold income limit for eligibility to 
receive death pension benefits.  In cases such as this, where 
the law is dispositive, a denial of the claim is in order 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appellant is free to reapply for 
death pension benefits at any future time.  However, in 
support of any new claim, she must again accurately report 
her current income and any medical or other expenses that 
would be excluded from income.

IV.	Accrued Benefits

With respect to accrued benefits, upon the death of a 
veteran, periodic monetary benefits to which the veteran was 
entitled on the basis of evidence in the file at the date of 
death, and due and unpaid for a period of not more than two 
years prior to death, may be paid to the spouse of the 
veteran, among others.  38 U.S.C.A. § 5121 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.1000 (2008); see generally Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2008).

A surviving spouse is entitled to accrued benefits if the 
veteran had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).

The record reflects that the veteran was service connected 
for generalized anxiety disorder and migraine headaches.  In 
a February 2003 rating decision, the RO increased the rating 
for the veteran's general anxiety disorder from 30 percent 
disabling to 70 percent disabling.  At that time, he was also 
service-connected for migraine headaches at a disability 
rating of 10 percent and was also granted TDIU.  At no time 
after the February 2003 rating decision did the veteran 
appeal this decision or submit additional claims.  The rating 
decision has thus become final and no claims were pending at 
the time of the veteran's death.  

As such, the criteria for accrued benefits have not been met. 
 38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

It is necessary to remand the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  Strict 
compliance with the provisions of the VCAA is mandated for 
VA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The law provides that DIC benefits are payable to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death were service-connected, when the veteran's 
death was not caused by his own willful misconduct, and at 
the time of his death, he was in receipt of or was entitled 
to receive compensation for service-connected disability that 
was (i) continuously rated totally disabling by VA for a 
period of 10 or more years immediately preceding death or 
(ii)rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or (iii) rated by the VA as 
totally disabling for a continuous period of not less than 1 
year immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

 "Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
would have received total disability compensation at the time 
of death for a service-connected disability rated totally 
disabling (i) for a 10-year period or (ii) continuously since 
the veteran's release from active duty and for at least five 
years immediately preceding death but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim.  38 C.F.R. § 3.22(b)(1) (2008).

The only notice the appellant received relating to DIC 
benefits under 38 U.S.C.A. § 1318 was the December 2005 
decision letter denying DIC benefits.  This letter is 
insufficient to establish compliance with the VCAA.  See 
Mayfield, supra.  It also did not provide appellant with 
notice as to the evidence necessary to satisfy all the 
elements of a claim for DIC benefits.  Due to this omission, 
the Board is constrained to remand the issue for compliance 
with VCAA notice provisions and to ensure the appellant has 
full due process of law.



Accordingly, the case is REMANDED for the following action:

1.	The appellant should be provided VCAA 
notice relating to the elements needed 
to substantiate a claim for DIC 
benefits.  This notice should include 
the appellant's right to allege clear 
and unmistakable error in a prior 
decision.  Specifically, the appellant 
should be notified that a claim for DIC 
benefits can be substantiated (i) the 
veteran being continuously rated 
totally disabled due to service 
connected disability for at least 10 
years preceding his death, (ii) a total 
evaluation continuously in effect since 
the date of his discharge form military 
service and for at least five years 
immediately preceding his death, and 
(iii) but for CUE in a prior VA 
decision, the veteran would have been 
in receipt of such compensation in 
either case.  

2.	Then, after providing the appellant an 
opportunity to respond, the RO should 
readjudicate the claim on the merits.  
If the benefits sought are not granted, 
the appellant should be furnished a SOC 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
K.  PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


